Citation Nr: 9911054	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  94-34 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for a skin disorder of 
the feet, claimed as chloracne, secondary to exposure to 
Agent Orange.

2. Entitlement to a schedular rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) for the period 
from November 1991 through May 1997.

3. Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.

WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1973.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated in November 1991, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective January 1991.  In a rating decision dated in April 
1992, the RO denied service connection for chloracne.  
Following the receipt of additional evidence, including the 
report of a Department of Veterans Affairs (VA) examination, 
a hearing officer, in a decision dated in February 1994, 
assigned a 30 percent evaluation for PTSD.  In the rating 
action dated the next month which effectuated the decision of 
the hearing officer, the RO assigned the 30 percent 
evaluation, effective January 1991.  A 100 percent rating 
under the provisions of 38 C.F.R. § 4.29 was assigned, 
effective September 6, 1993, and the schedular rating of 30 
percent was resumed, effective October 1, 1993.  The veteran 
continued to disagree with the assigned rating for PTSD.  The 
Board notes that when this case was previously before it in 
May 1997, it was remanded for additional development of the 
record.  Subsequently, based on the report of a VA 
examination conducted in November 1997, the RO assigned a 50 
percent evaluation, effective June 13, 1997.

At the time of the May 1997 Board decision, other issues 
before it included service connection for hypertension, 
hearing loss, tinnitus and a stomach ulcer.  While the claim 
for service connection for hypertension was granted, these 
other issues were remanded for further development.  Based on 
a review of the record, the RO, by rating action dated in 
June 1998, granted service connection for a hearing loss in 
the right ear, bilateral tinnitus and gastritis.  Since the 
veteran has not disagreed with the ratings assigned for these 
disabilities, this decision will be limited to the issues 
noted on the preceding page.




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record shows that the veteran was previously 
represented by The American Legion.  However, in a Report of 
Contact dated in October 1998, he stated that he did not want 
to be represented by that organization.  He specifically 
indicated that he claimed he had appointed the Disabled 
American Veterans as his representative.  The Board notes 
that a power of attorney to this effect has not been 
associated with the claims folder.  The Board believes that 
in order to ensure due process, the question of the veteran's 
representation must be clarified.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
notify him that a power of attorney to 
the Disabled American Veterans is not 
currently of record.  The veteran 
should be asked whether he still wants 
to designate the Disabled American 
Veterans as his representative or 
another service organization or 
private attorney.  He should be 
provided the appropriate form to do 
so.  

2. If the veteran does, in fact, 
designate a representative, the claims 
folder should be forwarded to that 
representative for argument in the 
veteran's behalf.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claims may now 
be granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


